DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11-15 are method claims with means for limitations, this is unclear as the claims do not have steps as a method claim.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (if in fact, they are not method claims as written), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is a method claim and does not require hardware or device for the invention. It is noted that this claim may be a “means for” claim and the specification describes devices being used for the invention, however, it is unclear if this is a method or means for claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wray et al., (US Publication No. 2018/0052997), hereinafter “Wray”, and further in view of Marcourt et al., (US Publication No. 2018/0322282), hereinafter “Marcourt”.

Regarding claim 11, Wray discloses
means for generating a plurality of controlled signatures in a controlled environment [Wray, paragraph 63, the by-content process model may include fuzzy hashes calculated based on a process and its component executable regions, extracted from previous snapshots of the same]; 
means for storing the controlled signatures [Wray, paragraph 63, the by-content process model may include fuzzy hashes calculated based on a process and its component executable regions, extracted from previous snapshots of the same]; 
means for storing a signature deviation tolerance [Wray, paragraph 62, a degree of similarity is calculated between the fuzzy hashes]; 
means for generating at least one runtime signature in anWray, paragraph 63, Fuzzy hashes of the content clusters in the process model may be compared to a fuzzy hash of an executable]; 
means for comparing the at least one runtime signature with at least one stored controlled signature of the plurality of controlled signatures [Wray, paragraphs 62-63, Fuzzy hashes of the content clusters in the process model may be compared to a fuzzy hash of an executable; extracted from previous snapshots of the same]; 
means for determining a difference between the at least one runtime signature and at least one stored controlled signature of the stored controlled signatures [Wray, paragraph 62, A comparison between two fuzzy hashes may produce a percentage similarity; a degree of similarity is calculated between the fuzzy hashes]; 
Wray, paragraph 62, a degree of similarity is calculated between the fuzzy hashes; they are deemed to match if the similarity is within a predetermined distance]; and 
means for alerting a user if the means for comparing results in a difference that is outside the signature deviation tolerance [Wray, paragraph 70, generate a malware alert].

Wray does not specifically disclose, however Marcourt teaches
aircraft operational environment [Marcourt, Abstract, monitoring an avionics software application… on board an aircraft].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform he operations within an aircraft environment in order to securely protect the aircraft environment.

Regarding claim 12, Wray-Marcourt further discloses
wherein the means for generating the plurality of controlled signatures in the controlled environment further comprises a learning means in the controlled environment [Wray, paragraph 63, the by-content process model may include fuzzy hashes calculated based on a process and its component executable regions, extracted from previous snapshots of the same].

Regarding claim 13, Wray-Marcourt further discloses
wherein the aircraft operational environment further comprises a processing means onboard an aircraft Marcourt, Abstract, monitoring an avionics software application… on board an aircraft].

Regarding claim 14, Wray-Marcourt further discloses
wherein the means for storing the signature deviation tolerance further comprises a connectivity means and a receiving means [Wray, paragraph 140, computer systems are obvious to connect to separate devices within the system; computer system is connected to computing device 1400 over a network].

Regarding claim 15, Wray-Marcourt further discloses
wherein the means for comparing the difference with the signature deviation tolerance further comprises a tolerance changing means for a user to change the signature deviation tolerance [Wray, paragraphs 99-100, the process model differ by more than a predetermined amount (a predetermined amount can be changed)].

Allowable Subject Matter
Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the combination of limitations including the ETD incorporated within a non-bypassable root virtual machine within the avionics system controller is not found in the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433